DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daifei Zhang on May 23, 2022 and May 31, 2022.

	The following claims have been amended as follows:
1. (Currently Amended) A data transmission method which is applied to a terminal, the method comprising:
receiving a downlink control channel carrying an indication field, wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel, and  indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located, or, the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located; wherein the target time unit is one slot;
determining the time domain resource of the target transmission corresponding to the downlink control channel, according to the indication field; and
transmitting data on the time domain resource;
wherein the division of uplink resources and downlink resources in the target time unit in which the target transmission is located indicated by the indication field comprises:
 period (GP), wherein the resource information comprises the size and/or location of the resource

2. (Previously presented) The data transmission method according to claim 1, wherein the indication field is only used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the step of determining the time domain resource of the target transmission corresponding to the downlink control channel according to the indication field comprises:
determining an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field; and
taking all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or taking all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or,
wherein the indication field is used for indicating the time domain resource of the target transmission corresponding to the downlink control channel, and indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the step of determining the time domain resource of the target transmission corresponding to the downlink control channel according to the indication field comprises:
taking the time domain resource indicated by the indication field as the time domain resource of the target transmission corresponding to the downlink control channel; or
determining an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field, and taking all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or taking all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or
determining the time domain resource of the target transmission according to the time domain resource indicated by the indication field and the division of uplink resources and downlink resources in the target time unit.
3-4. (Cancelled).
5. (Previously presented) The data transmission method according to claim 2, wherein the step of determining the time domain resource of the target transmission according to the time domain resource indicated by the indication field and the division of uplink resources and downlink resources in the target time unit comprises:
taking a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources determined according to the indication field, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or
taking a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of time domain resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or
when the time domain resource indicated by the indication field does not exceed the size of the uplink resource or the downlink resource determined according to the indication field, or does not exceed the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then taking the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
when the time domain resource indicated by the indication field exceeds the size of the uplink resource or the downlink resource determined according to the indication field, then taking the uplink resource or the downlink resource as the time domain resource of the target transmission, or taking the time domain resource indicated by the indication field as the time domain resource of the target transmission, or taking a maximum value, a minimum value, an intersection set or a union set of the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
when the time domain resource indicated by the indication field exceeds the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then taking the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource as the time domain resource of the target transmission, or taking the time domain resource indicated by the indication field as the time domain resource of the target transmission, or taking a maximum value, a minimum value, an intersection set or a union set of the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission.
6. (Previously presented) The data transmission method according to claim 1, wherein the target transmission corresponding to the downlink control channel comprises:
the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is an uplink DCI format; or
the target transmission corresponding to the downlink control channel being a downlink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; or
the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; and/or,
wherein the target time unit is one of the following time units: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, A2 continuous time units starting from the current time unit, and A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel; and/or,
wherein the time domain resource indicated by the indication field comprises one or more types of the following information:
the number of symbols, a symbol location, the number of mini-slots, a mini-slot location, the number of slots, a slot location, the number of sub-frames, and a sub-frame location;
wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1.
7–9. (Cancelled).
10. (Cancelled).
11. (Cancelled).
12. (Currently Amended) A data transmission method which is applied to a base station, the method comprising:
transmitting a downlink control channel carrying an indication field, wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel, and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located, or the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located; wherein the target time unit is one slot;
determining the time domain resource of the target transmission corresponding to the downlink control channel, according to the indication field; and
transmitting data on the time domain resource;
wherein the division of uplink resources and downlink resources in the target time unit in which the target transmission is located indicated by the indication field comprises:
 period (GP), wherein the resource information comprises the size and/or location of the resource

13. (Previously presented) The data transmission method according to claim 12, 
wherein the indication field is only used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the step of determining the time domain resource of the target transmission corresponding to the downlink control channel according to the indication field comprises:
determining an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field; and
taking all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or taking all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or,
wherein the indication field is used for indicating the time domain resource of the target transmission corresponding to the downlink control channel, and indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the step of determining the time domain resource of the target transmission corresponding to the downlink control channel according to the indication field comprises:
taking the time domain resource indicated by the indication field as the time domain resource of the target transmission corresponding to the downlink control channel; or
determining an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field, and taking all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or taking all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or
determining the time domain resource of the target transmission according to the time domain resource indicated by the indication field and the division of uplink resources and downlink resources in the target time unit.
14 – 15. (Cancelled).
16. (Previously presented) The data transmission method according to claim 13, wherein the step of determining the time domain resource of the target transmission according to the time domain resource indicated by the indication field and the division of uplink resources and downlink resources in the target time unit comprises:
taking a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources determined according to the indication field, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or
taking a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of time domain resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or
when the time domain resource indicated by the indication field does not exceed the size of the uplink resource or the downlink resource determined according to the indication field, or does not exceed the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then taking the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
when the time domain resource indicated by the indication field exceeds the size of the uplink resource or the downlink resource determined according to the indication field, then taking the uplink resource or the downlink resource as the time domain resource of the target transmission, or taking the time domain resource indicated by the indication field as the time domain resource of the target transmission, or taking a maximum value, a minimum value, an intersection set or a union set of the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
when the time domain resource indicated by the indication field exceeds the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then taking the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource as the time domain resource of the target transmission, or taking the time domain resource indicated by the indication field as the time domain resource of the target transmission, or taking a maximum value, a minimum value, an intersection set or a union set of the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission.
17. (Previously presented) The data transmission method according to claim 12, wherein the target transmission corresponding to the downlink control channel comprises:
the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is an uplink DCI format; or
the target transmission corresponding to the downlink control channel being a downlink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; or
the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; and/or,
wherein the target time unit is one of the following time units: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, A2 continuous time units starting from the current time unit and A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel; and/or,
wherein the time domain resource indicated by the indication field comprises one or more types of the following information:
the number of symbols, a symbol location, the number of mini-slots, a mini-slot location, the number of slots, a slot location, the number of sub-frames, and a sub-frame location;
the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1.
18 – 20. (Cancelled).
21 (Cancelled).
22. (Cancelled).
23. (Currently Amended) A terminal, comprising: a transceiver, a processor, and a memory, wherein: 
the processor is configured to execute a computer program stored in the memory so as to implement functions of following modules:
a receiving module, configured to receive a downlink control channel carrying an indication field, wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel, and  indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located, or, the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located; wherein the target time unit is one slot;
a first determining module, configured to determine the time domain resource of the target transmission corresponding to the downlink control channel, according to the indication field; and
a first transmission module, configured to transmit data on the time domain resource;
wherein the division of uplink resources and downlink resources in the target time unit in which the target transmission is located indicated by the indication field comprises:
 period (GP),, wherein the resource information comprises the size and/or location of the resource

24. (Previously presented) The terminal according to claim 23, 
wherein the indication field is only used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the first determining module comprises:
a second determining sub-module, configured to determine an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field; and
a third determining sub-module, configured to take all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or take all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or,
wherein the indication field is used for indicating the time domain resource of the target transmission corresponding to the downlink control channel, and indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the first determining module comprises:
a fourth determining sub-module, configured to take the time domain resource indicated by the indication field as the time domain resource of the target transmission corresponding to the downlink control channel; or
a fifth determining sub-module, configured to determine an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field, and take all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or take all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or
a sixth determining sub-module, configured to determine the time domain resource of the target transmission according to the time domain resource indicated by the indication field and the division of uplink resources and downlink resources in the target time unit.
25–26. (Cancelled).
27. (Previously presented) The terminal according to claim 24, wherein the sixth determining sub-module comprises:
a first determining unit, configured to take a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources determined according to the indication field, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or,
a second determining unit, configured to take a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of time domain resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or
a third determining unit configured to: when the time domain resource indicated by the indication field does not exceed the size of the uplink resource or the downlink resource determined according to the indication field, or does not exceed the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then take the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
a fourth determining unit configured to: when the time domain resource indicated by the indication field exceeds the size of the uplink resource or the downlink resource determined according to the indication field, then take the uplink resource or the downlink resource as the time domain resource of the target transmission, or take the time domain resource indicated by the indication field as the time domain resource of the target transmission, or take a maximum value, a minimum value, an intersection set or a union set of the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
a fifth determining unit configured to: when the time domain resource indicated by the indication field exceeds the size of an area pre-agreed or c pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then take the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource as the time domain resource of the target transmission, or take the time domain resource indicated by the indication field as the time domain resource of the target transmission, or take a maximum value, a minimum value, an intersection set or a union set of the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission.
28. (Previously presented) The terminal according to claim 23, wherein the target transmission corresponding to the downlink control channel comprises:
the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is an uplink DCI format; or
the target transmission corresponding to the downlink control channel being a downlink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; or
the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; and/or,
wherein the target time unit is one of the following time units: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, and A2 continuous time units starting from the current time unit or A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel; and/or,
wherein the time domain resource indicated by the indication field comprises one or more types of the following information:
the number of symbols, a symbol location, the number of mini-slots, a mini-slot location, the number of slots, a slot location, the number of sub-frames, and a sub-frame location; and
the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1.
29–31. (Cancelled).
32 (Cancelled).
33. (Cancelled).
34. (Currently Amended) A base station, comprising: a transceiver, a processor, and a memory, wherein: 
the processor is configured to execute a computer program stored in the memory so as to implement functions of following modules:
a transmitting module, configured to transmit a downlink control channel carrying an indication field, wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel, and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located, or, the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located; wherein the target time unit is one slot;
a second determining module, configured to determine the time domain resource of the target transmission corresponding to the downlink control channel, according to the indication field; and
a second transmission module, configured to transmit data on the time domain resource;
wherein the division of uplink resources and downlink resources in the target time unit in which the target transmission is located indicated by the indication field comprises:
 period (GP),, wherein the resource information comprises the size and/or location of the resource

35. (Previously presented) The base station according to claim 34, 
wherein the indication field is only used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the second determining module comprises:
an eighth determining sub-module, configured to determine an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field; and
a ninth determining sub-module, configured to take all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or take all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or,
wherein the indication field is used for indicating the time domain resource of the target transmission corresponding to the downlink control channel, and indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;
the second determining module comprises:
a tenth determining sub-module, configured to take the time domain resource indicated by the indication field as the time domain resource of the target transmission corresponding to the downlink control channel; or
an eleventh determining sub-module, configured to determine an uplink resource and/or a downlink resource in the target time unit in which the target transmission is located, according to the indication field, and take all or part of the uplink resources or the downlink resources as the time domain resource of the target transmission; or take all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission; or
a twelfth determining sub-module, configured to determine the time domain resource of the target transmission according to the time domain resource indicated by the indication field and the division of uplink resources and downlink resources in the target time unit.
36–37. (Cancelled).
38. (Previously presented) The base station according to claim 35, wherein the twelfth determining sub-module comprises:
a sixth determining unit, configured to take a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources determined according to the indication field, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or
a seventh determining unit, configured to take a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of time domain resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission; or,
an eighth determining unit configured to: when the time domain resource indicated by the indication field does not exceed the size of the uplink resource or the downlink resource determined according to the indication field, or does not exceed the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then take the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
a ninth determining unit configured to: when the time domain resource indicated by the indication field exceeds the size of the uplink resource or the downlink resource determined according to the indication field, then take the uplink resource or the downlink resource as the time domain resource of the target transmission, or take the time domain resource indicated by the indication field as the time domain resource of the target transmission, or take a maximum value, a minimum value, an intersection set or a union set of the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission; or
a tenth determining unit configured to: when the time domain resource indicated by the indication field exceeds the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then take the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource as the time domain resource of the target transmission, or take the time domain resource indicated by the indication field as the time domain resource of the target transmission, or take a maximum value, a minimum value, an intersection set or a union set of the area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource and the time domain resource indicated by the indication field as the time domain resource of the target transmission.
39. (Previously presented) The base station according to claim 34, wherein the target transmission corresponding to the downlink control channel comprises:
the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is an uplink DCI format; or
the target transmission corresponding to the downlink control channel being a downlink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; or
the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format; and/or, 
wherein the target time unit is one of the following time units: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, A2 continuous time units starting from the current time unit, and A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel; and/or,
wherein the time domain resource indicated by the indication field comprises one or more types of the following information:
the number of symbols, a symbol location, the number of mini-slots, a mini-slot location, the number of slots, a slot location, the number of sub-frames, and a sub-frame location;
wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1.
40–42. (Cancelled).
43.(Cancelled).
44 – 48. (Cancelled). 

                                             Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-6, 12-13, 16-17, 23-24, 27-28, 34-35, 38-39 (renumbering as 1-16 respectively) are allowed.

	Claims 1, 12, 23, 34 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining the time domain resource of the target transmission corresponding to the downlink control channel, according to the indication field; and transmitting data on the time domain resource; wherein the division of uplink resources and downlink resources in the target time unit in which the target transmission is located indicated by the indication field comprises: at least two of: resource information of the downlink resource in the target time unit in which the target transmission is located, resource information of the uplink resource in the target time unit in which the target transmission is located, and resource information of a guard period (GP), wherein the resource information comprises the size and/or location of the resource.”

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473